 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     Assistant United States Attorney
 3   United States Courthouse
     2500 Tulare Street, Suite 4401
 4   Fresno, California 93721
     (559) 497-4000 Telephone
 5   (559) 497-4099 Facsimile

 6   Attorneys for the United States

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITES STATES OF AMERICA,                          No. 1:15-CV-00954-DAD-SKO

12                           Plaintiff,

13             v.

14    APPROXIMATELY $3,801,034.94 IN                     STIPULATION AND ORDER TO UNSEAL
      U.S. CURRENCY SEIZED FROM                          ACTION AND LIFT STAY
15    CITIBANK ACCOUNT NUMBER
      206054579 HELD IN THE NAME OF
16    ARTHUR AVE. CONSULTING, INC.,

17    APPROXIMATELY $21,865.67 IN U.S.
      CURRENCY SEIZED FROM CITIBANK
18    ACCOUNT NUMBER 205912785 HELD
      IN THE NAME OF ARTHUR AVE.
19    CONSULTING, INC.,

20    APPROXIMATELY $2,031,022.25 IN
      U.S. CURRENCY SEIZED FROM BANK
21    OF AMERICA ACCOUNT NUMBER
      325016557963 HELD IN THE NAME OF
22    MARTEL 3D, LLC, and

23    APPROXIMATELY $120,883.59 IN U.S.
      CURRENCY SEIZED FROM BANK OF
24    AMERICA ACCOUNT NUMBER
      000577161654 HELD IN THE NAME OF
25    MARTEL 3D, LLC,

26                           Defendants.

27

28
     STIPULATION AND [PROPOSED] ORDER TO UNSEAL ACTION   1
     AND LIFT STAY
 1           The United States of America, through its undersigned counsel, and potential claimant

 2   Ara Dolarian, by and through his counsel, George B. Newhouse, Jr., request that the Court unseal

 3   the action.

 4           The parties further stipulate and request that the Court lift the stay imposed in this case.

 5           On December 23, 2015, the United States filed a Notice of Related Case, relating this

 6   action with United States v. Approximately $50,000.00 Seized from the California Franchise Tax

 7   Board, et al., 1:15-CV-01909-LJO-SAB. The Parties intend to request the Court to consolidate

 8   this action, No. 15-CV-00954-DAD-SKO with the forfeiture action identified above, as both

 9   cases arise from the same set of operative facts and present similar questions of law. Once the

10   matters are consolidated, the parties will confer regarding a mutually convenient date for setting a

11   Scheduling Conference.

12           IT IS SO STIPULATED.

13   Dated: December 11, 2018                                McGREGOR W. SCOTT
                                                             United States Attorney
14

15                                                            /s/ Jeffrey A. Spivak
                                                             JEFFREY A. SPIVAK
16
                                                             Assistant United States Attorney
17

18
     Dated: December 11, 2018                                 /s/ George B. Newhouse, Jr.
19                                                           GEORGE B. NEWHOUSE, JR.
                                                             Attorney for Potential Claimant
20
                                                             Ara Dolarian
21                                                           (As approved by email on 12/11/2018)

22

23                                                  ORDER

24           For the reasons stipulated above, this matter is UNSEALED and the previously imposed

25   stay is lifted.

26   IT IS SO ORDERED.
27
         Dated:        December 13, 2018
28                                                       UNITED STATES DISTRICT JUDGE
                                                         2
